UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                              Chapter 7

 WMCH 25 HOLDINGS, LLC                               Case No. 20-12534-scc
 dba Westwood Capital Holdings, LLC,

                          Debtor.

            AMENDED ORDER GRANTING APPLICATION FOR RULE 2004
          EXAMINATION OF THE DEBTOR, QUARTER CENTURY HOLDINGS
          LLC, WESTWOOD CAPITAL, LLC, DANIEL ALPERT, PAUL TANICO,
                  ELLEN ADAMS AND KEIKI-MICHAEL CABANOS

          Upon the application of Creditor Leonard Blum (“Blum”) for an Order directing the Debtor

to produce all non-privileged documents in its possession, custody or control responsive to the

requests for production set forth in Exhibit 1 to the application (“Requests for Production”), and

authorizing him to serve Rule 2004 subpoenas on Westwood Capital, LLC (“Westwood Capital”),

Quarter Century Holdings LLC (“Quarter Century”), Daniel Alpert (“Alpert”), Paul Tanico

(“Tanico”), Ellen Adams (“Adams”) and Keiki-Michael Cabanos (“Cabanos”), substantially in the

forms annexed to the application as Exhibits 2-4; and due and proper notice of the application

having been given, and it appearing that no other or further notice is necessary; and it appearing

that good cause exists for the requested discovery; now, therefore, it is hereby ORDERED:

          1. The application is granted as set forth herein.

          2. The Debtor shall produce true copies of all non-privileged documents responsive to the

Requests for Production no later than 20 days following entry hereof. The Debtor shall deliver

such documents to Blum’s counsel, Amini LLC, 131 West 35th Street, 12th Floor, New York, New

York 10001, Attn: Jeffrey Chubak. If the Debtor withholds or redacts any responsive document

on the basis of the attorney-client privilege or work product doctrine, the Debtor shall, in

accordance with Rule 26(b)(5), provide a privilege log for any document(s) withheld or redacted

together with the production of documents directed hereby.
       3. Copies of all documents produced to Blum and/or his counsel pursuant to this Order

shall be made available to the Chapter 7 Trustee of the Debtor (“Trustee”).

       4. Blum is authorized to serve Rule 2004 subpoenas on Westwood Capital, Quarter

Century, Alpert, Tanico, Adams and Cabanos, substantially in the forms annexed to the application

as Exhibits 2-4. Service of any such subpoena may be made by personal delivery or overnight mail

to c/o Westwood Capital, 489 Fifth Avenue, 33rd Floor, New York, New York 10017.

       5. This Order is without prejudice to the rights of the Blum or any other party in interest

to seek further or additional discovery, pursuant to Rule 2004, from the persons identified herein

or from any other person, and the Trustee may, but is not required to, attend and participate during

any examination conducted pursuant to this Order..

       6. The Court shall retain exclusive jurisdiction to resolve any and all issues arising from

or related to this Order, or the discovery authorized hereby.


Dated: New York, New York
       November 17, 2020

                                                     /S/ Shelley C. Chapman
                                                     Honorable Shelley C. Chapman
                                                     United States Bankruptcy Judge
